Case 1:20-cr-O0600-AKH Document 12 Filed 12/11/20 Page 1of1

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY EMAIL and ECF

The Honorable Alvin K. Hellerstein
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: United States v. Michols Pena, 20 cr. 600

Dear Judge Hellerstein:

United States District Courthouse
300 Quarropas Street
White Plains, New York 1060]

December 11, 2020

 

The Government respectfully requests that the Court a time under the Speedy Trial
Act until the date of the initial pretrial conference, currently set for Wednesday, December 16,
2020 at 9 a.m., so that the Government can begin to produce discovery and engage in plea

discussions. Defense counsel consents to the request.

| Very truly yours,
if f AL ‘ i
— nn ) \ye. |¥, AUDREY STRAUSS
Ps / SH”. A / Pa Acting United States Alttorney
Wye 1, aLZ\ UL e
fh jp" UJ

+ AX a
i (Yo by: /s Mathew Andrews

Mathew Andrews
Assistant United States Attorney
(212) 637-6526

 
